                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

CHRISTOPHER A. EDWARDS,

                          Petitioner,                                     4:19-CV-3033

        vs.
                                                                              ORDER
MICHELE CAPPS, Warden, Nebraska
Penitentiary; and SCOTT R. FRAKES, Director,
Nebraska Department of Correctional Services;

                          Respondents.



         This matter is before the Court on Respondents’ request for a progression order. Filing 7. To
ensure a just and fair resolution of this matter, the Court will enter an order progressing this case to
final resolution. Accordingly, this case will be progressed as set out below.


IT IS ORDERED:

   1. On or before February 11, 2020, Respondents shall file a motion for summary judgment or an
      answer supported by state court records.

   2. If Respondents elect to file a motion for summary judgment, the following procedures shall be
      followed by Respondents and Petitioner:

              a. The motion for summary judgment shall be filed on or before February 11, 2020.

              b. The motion for summary judgment shall be accompanied by a separate brief, submitted
                 at the time of the filing of the motion.

              c. The motion for summary judgment shall be supported by such state court records as
                 are necessary to support the motion. Those records shall be contained in a separate
                 filing entitled: “Designation of State Court Records in Support of Motion for Summary
                 Judgment.”

              d. Copies of the motion for summary judgment, the designation, including state court
                 records, and Respondents’ brief must be served on Petitioner, except that Respondents
                 are only required to provide Petitioner with a copy of the specific pages of the record
                 that are cited in Respondents’ brief. If the designation of state court records is deemed
                 insufficient by Petitioner, Petitioner may file a motion with the Court requesting to
                 submit additional documents. Such motion must set forth the documents requested and
                 the reasons the documents are relevant to the claims.
       e. No later than 30 days following the filing of the motion for summary judgment,
          Petitioner shall file and serve a brief in opposition to the motion for summary judgment.
          Petitioner may not submit other documents unless directed to do so by the Court.

       f. No later than 30 days after the filing of Petitioner’s brief, Respondents may file and
          serve a reply brief. In the event Respondents elect not to file a reply brief, they should
          inform the Court by filing a notice stating that they will not file a reply and that the
          motion is fully submitted for decision.

3. If the motion for summary judgment is denied, Respondents shall file an answer that complies
   with terms of this order. (See following paragraph.) The answer shall be filed no later than 30
   days after the denial of the motion for summary judgment. Respondents are warned that failure
   to file an answer in a timely fashion may result in the imposition of sanctions.

4. If Respondents elect to file an answer, the following procedures shall be followed by
   Respondents and Petitioner:

       a. On or before February 11, 2020, Respondents shall file all state court records that are
          relevant to the claims. Those records shall be contained in a separate filing entitled:
          “Designation of State Court Records In Support of Answer.”

       b. No later than 30 days after the filing of the relevant state court records, Respondents
          shall file an answer. The Answer shall comply with Rule 5 of the Rules Governing
          Section 2254 and 2255 Cases.

       c. Copies of the answer, the designation, and any additional documents must be served
          on Petitioner at the time they are filed with the Court except that Respondents are only
          required to provide Petitioner with a copy of the specific pages of the designated record
          that are cited by Respondent. In the event the designation of state court records is
          deemed insufficient by Petitioner, Petitioner may file a motion with the Court
          requesting additional documents. Such motion must set forth the documents requested
          and the reasons the documents are relevant to the claims.

       d. No later than 30 days following the filing of Respondents’ Answer, Petitioner may file
          and serve a brief in response. Petitioner must not submit any other documents unless
          directed to do so by the Court.

5. No discovery shall be undertaken without leave of court.

   Dated this 20th day of December, 2019.

                                                   BY THE COURT:



                                                   _____________________________
                                                   Brian C. Buescher
                                                   United States District Judge
